Title: To Benjamin Franklin from Jean-Paul Marat, 22 August 1779
From: Marat, Jean-Paul
To: Franklin, Benjamin


Ce 22 Aoûst 79.
Le D. Marat a l’honneur de faire ses complimens à Monsieur le Docteur Franklin, et le prévient qu’il rassemble, mardi 24 du courant, Messieurs Les Commissaires qui se rendront sur les neuf heures et demi du matin, et dineront chez lui.
M. Marat seroit très aise que Monsieur Franklin voulût augmenter le nombre de la bonne compagnie. Il se flatte de lui faire voir de nouvelles Expériences intérressantes et curieuses.
 
Notation: Le D. Marat 22. aout 1779.
